                                                                       JS-6



 1
 2
 3
 4
 5
 6
 7
 8
 9
               THE UNITED STATES DISTRICT COURT
10
        CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
11
12   STEVEN R. RUDDOCK, an          )   Case No.: 5:18-cv-05666-DSF-
                                    )
     individual; PAULINE RUDDOCK,   )   (RAOx)
13   an individual,                 )
                                    )   ORDER RE JOINT
14                                  )   STIPULATION OF DISMISSAL
          Plaintiffs,               )   WITH PREJUDICE
15                                  )
16        vs.                       )
                                    )   Assigned to: Hon. Dale S. Fischer
17                                  )
     LIQUID TRANSPORT CORP, an      )
                                    )   Complaint filed: November 28, 2017
18   Indiana entity;
                                    )
19                                  )
          Defendants.               )
20                                  )
                                    )
21                                  )

22
23
24
25
26
27
28
     ORDER RE JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
                                    -1-
 1         Pursuant to the JOINT STIPULATION OF DISMISSAL WITH
 2   PREJUDICE filed by Plaintiffs STEVEN R. RUDDOCK and PAULINE
 3   RUDDOCK (“Plaintiffs”) and Defendants LIQUID TRANSPORT CORP. and
 4   GREAT WEST CASUALTY COMPANY (“Defendants”), and good cause
 5   appearing therefor, IT IS HEREBY ORDERED that the above-entitled action
 6   be and hereby is dismissed with prejudice. Each party shall bear her or his own
 7   costs and attorney’s fees.
 8         IT IS SO ORDERED.
 9
10           April 24, 2019
     Dated: ____________________          By: _________________________
11                                                    Dale S. Fischer
12                                        UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      ORDER RE JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
                                     -2-
